Mr. Justice Lawrence delivered the opinion of the Court: This was an action of ejectment brought by the appellee against the appellant. The plaintiff relied for recovery upon a tax sale made in 1855, and a deed made to him in 1857, as the purchaser. The only question sought to be presented on the record is the validity of the tax title. . The thirty-third section of the Revenue Law, Purple’s Statutes, page 965, requires the collector to file with the county clerk a list of the delinquent lands or town lots five days before the commencement of the term at which application for judgment is to be made. The law further provides that the clerk shall receive and record this report in a book to be kept for that purpose “ which book shall be ruled and headed as near as may be in the following form.” A form is then given from which it appears that this report should show the owners’ names, the description of the land, the valuation, the State tax, the county tax, the costs, and the total amount due. This report is what gives the court its jurisdiction, and is as important as the judgment or precept. It must substantially follow the form required by the statute, or no title will pass at the tax sale. In the case at bar, the report gives the total amount of taxes, but does not state what portion is State and what portion is county tax. This is a fatal departure from the law. Here are two sources of taxation, and parties whose land is sought to be condemned have a right to be informed by the report which tax it is that is alleged to be unpaid, in order that they may make defense. In the case before us, the report does not even show the delinquent tax was due either to the State or county. It simply shows, in the language of the report, “ amount of tax.” In proceedings of this character, such an error must be held fatal. The judgment is reversed. Judgment reversed.